Citation Nr: 0407943	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the residuals of a cold 
injury to the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel


INTRODUCTION

The veteran served on active duty December 1948 to June 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The veteran presented testimony before the undersigned at a 
videoconference hearing in November 2003.  A transcript of 
the hearing testimony has been associated with the claims 
file.   


REMAND

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part. 

The record indicates that the veteran was denied Social 
Security Administration disability benefits in 1983.  Records 
used for such a decision may provide probative evidence for 
evaluating the veteran's claim.  Since records from that 
agency are government records and VA has an obligation to 
attempt to obtain such records, this case will be returned to 
the RO to request Social Security Administration records.

At his hearing before the undersigned, the veteran indicated 
that he had received treatment at the VA Lakeside medical 
facility for approximately 15 years.  He also indicated that 
he received treatment at the Hines VA medical facility.  
Additionally, in an August 1986 statement, the veteran 
indicated he had been receiving all his treatment at the VA 
medical facility at Lakeside from that date.  Although some 
VA treatment records have been obtained, it appears 
additional records are outstanding.  Records of such 
treatment may provide probative evidence for assessing this 
claim.  Accordingly, this case will be returned to the RO to 
request VA medical records.

The veteran's service medical records were destroyed by fire.  
The veteran or the Illinois Department of Veterans Affairs 
has obtained some service records and has attempted to obtain 
other service department records.  A January 2003 letter from 
the U.S. Army Center for Military History indicates that 
operational records from the veteran's unit in Korea should 
be in the custody of the National Archives and Records 
Administration.  Operational reports-lessons learned and/or a 
unit history may provide probative evidence to as to the 
circumstances of the veteran's service.  Accordingly, this 
case will be returned to the RO to request such records.  

The veteran has received VA examinations to determine whether 
he has residuals of cold injury to the feet.  These 
examinations have provided conflicting opinions.  Since this 
case is being remanded for additional evidentiary 
development, the veteran should be further examined following 
the receipt of any additional medical records to ascertain if 
he has residuals of a cold injury to the feet.

The veteran submitted medical and service records at his 
hearing.  The transcript of the hearing indicates that a 
waiver of consideration of the records by the RO had been 
signed.  However, the claims file does not contain such a 
waiver.  Accordingly, this case must be returned to the RO 
for initial consideration of the records submitted by the 
veteran at his hearing.  

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for 
the following actions:

1.  The RO should request that the Social 
Security Administration provide copies of 
any disability determination(s) made 
concerning the veteran and the medical 
evidence used for such determination(s).

2.  The RO should request outpatient 
records and any inpatient hospital 
summaries related to treatment of the 
veteran at the VA Medical Center at 
Chicago (Lakeside) and the Hines VA 
Medical Center from August 1986 to the 
present.  If any records have been 
retired to a records repository, action 
should be taken to retrieve such records.

3.  The RO should request a unit history 
and/or operational reports-lessons 
learned report for the 226th Signal 
Company covering the period from October 
1950 to June 1951 from the National 
Archives and Records Administration, 8601 
Adelphi Rd, College Park, MD 20740-6001, 
or other appropriate source.

4.  If and only after additional medical 
records are received, the RO should 
request that the veteran be scheduled for 
a VA examination to determine whether he 
has residuals of a cold injury to his 
feet.  All appropriate tests and studies 
should be conducted.  The examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., 50 percent 
probable) that the veteran has residuals 
of a cold injury of the feet.  The 
examiner should base the opinion on a 
review of the medical records contained 
in the claims file and examination of the 
veteran.  If the symptoms in the feet are 
more likely due to other causes, this 
should be so stated.  The examiner should 
provide a rationale for all opinions 
expressed.  The claims file is to be made 
available to the examiner for review.

5.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether service connection 
for the residuals of a cold injury to the 
feet can be granted.  In reviewing the 
veteran's claim, the RO should consider 
the records received at the veteran's 
hearing in November 2003.  The RO should 
conduct any additional evidentiary 
development deemed necessary.  If the 
decision remains adverse to the claimant, 
he and the representative should be 
provided with a supplemental statement of 
the case and be apprised of the 
applicable time period within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



